Citation Nr: 1513622	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-36 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent prior to June 9, 2014 for nephropathy.

2.  Entitlement to a rating in excess of 80 percent since June 9, 2014 for nephropathy.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to December 1975.

This matter initially came before the Board of Veterans' Appeals (Board or BVA) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2013, the Veteran testified at a videoconference hearing before the Board.  A transcript of that hearing is of record.

The issues of increased ratings for upper and lower extremity bilateral neuropathy have been raised by the record as recently as February 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  There is an equipoise of the evidence that prior to June 9, 2014 the Veteran's nephropathy has been characterized by generalized poor health evidenced by symptoms such as lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction.

2.  During the entirety of the appeal, the Veteran's nephropathy has not been characterized by requiring regular dialysis, or preclusion of more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg percent; or creatinine more than 8 mg percent; or markedly decreased function of kidney or other organ systems, especially cardiovascular

3.  The schedular criteria are adequate for rating the Veteran's nephrology.


CONCLUSIONS OF LAW  

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an 80 percent rating prior to June 9, 2014 for nephropathy, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.115, 4.115a, Diagnostic Code 7541 (2014).

2.  The criteria for a rating in excess of 80 percent for nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.115, 4.115a, Diagnostic Code 7541.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim of entitlement to a higher rating for nephropathy.  The Board is aware that there may be outstanding records from a May 2014 emergency department visit; however, the evidence of record indicates that this was for edema associated with a possible spider bite, and in any event subsequent medical examination in June 2014 has addressed the Veteran's persistent edema, such that there is no harm in proceeding with adjudication.  Although there are outstanding social security disability records, there is no indication that they pertain to the Veteran's nephropathy disability.  Rather, the Veteran has indicated that his social security award is due to his neuropathy.  

As recently as June 2014 the Veteran was provided a VA examination and the report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the nephropathy, and is adequate for purposes of this appeal.  There was substantial compliance with the April 2014 remand directives.  There is no evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The entire time period is for consideration in determining the appropriateness of staged ratings for distinct periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's nephropathy associated with diabetes mellitus, type II has been rated under Diagnostic Code 7541.  This diagnostic code provides the rating criteria for disabilities of renal involvement in diabetes mellitus and directs that the disability be rated as renal dysfunction.  38 C.F.R. § 4.115b (2014).  Ratings for renal dysfunction, provide for a 60 percent disability rating when the disability is manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling (i.e., diastolic pressure predominantly 120 mm/Hg or more) under 38 C.F.R. § 4.104, Diagnostic Code 7101.  38 C.F.R. § 4.115a (2014).

An 80 percent disability rating is warranted if there is persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80 mg percent; or creatinine 4 to 8 mg percent; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction.  Id.  Finally, a 100 percent disability rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg percent; or creatinine more than 8 mg percent; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id. 

Albuminuria is also known as proteinuria and is the presence of an excess of serum proteins in the urine.  Booton v. Brown, 8 Vet. App. 368, 369 (1995).

A November 2013 rating decision separately granted nephropathy as secondary to the service-connected disability of diabetes mellitus type II with retinopathy and cataracts, rating it as 60 percent disabling since January 24, 2012.  Following an April 2014 Board remand, the Veteran was provided a VA examination June 9, 2014.  In October 2014 the RO granted an 80 percent evaluation for nephropathy from the date of examination, and denied a higher rating prior to June 9, 2014.  The Veteran seeks a higher initial rating.

VA lab results from January 2012 showed a definite decrease in kidney function evidenced by creatinine level of 1.85.  

A September 2013 VA examination evaluated the Veteran's diabetes mellitus, which was managed by a restricted diet and more than 1 insulin injection per day.  The Veteran visited his diabetic care provider less than 2 times a month for episodes of ketoacidosis or hypoglycemic reaction.  He had not had any episodes of hypoglycemia requiring hospitalization or visits to his provider over the past year.  He did not have progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.

In September 2013 the Veteran's kidneys were specifically examined in regard to his diagnosed diabetic nephropathy.  Reviewing the Veteran's laboratory results, the examiner indicated that since 2008, the Veteran's VA medical records had shown intermittent increases in plasma BUN and creatinine that had not been sustained or required treatment with dialysis.  Urinalyses had shown elevated glucose, protein, hyaline casts (twice), with a sustained increase in microalbumin over the same time period.  The Veteran was prescribed continuous medication.  The Veteran had renal dysfunction as evidenced by constant proteinuria (albuminuria), but he did not require regular dialysis.  The Veteran had hypertension and/or heart disease due to renal dysfunction.  (The Board observes that the Veteran's hypertension is separately service connected, and rated as noncompensably disabling.)  The Veteran did not have urolithiasis, urinary tract or kidney infection, kidney transplant or removal, or related tumors or neoplasms.  There were no other pertinent physical findings. 

Spot urine tests on various dates showed persistent elevation of protein/creatinine ratio.  The examiner indicated that the Veteran's kidney problems did not impact his ability to work.  The examiner indicated that the records showed diabetic nephropathy as an active medical problem, and that since 2008 the records showed intermittent increases in BUN and creatinine that had not been sustained or required treatment with dialysis.  Urinalyses had shown elevated glucose, protein, and hyaline casts (twice) with a sustained increase in microalbumin over the same time period.  These changes were likely to have worsened the Veteran's peripheral vascular disease, and put the Veteran at risk for developing additional vascular complications of diabetes, but did not directly cause disability at the time. 

A June 9, 2014 VA examination evaluated the Veteran's nephropathy.  The Veteran's treatment plan did not include continuous medication for the condition, and kidney function held fairly steady.  There was evidence of renal dysfunction.  The Veteran experienced persistent proteinuria (albuminuria), persistent edema, generalized poor health, lethargy, weakness, limitation of exertion, and anemia -all due to renal dysfunction.  The Veteran did not require dialysis.  He did not have hypertension or heart dysfunction as due to renal dysfunction or any kidney condition.  The Veteran did not experience symptomatic renal tubular disorder; frequent attacks of colic with infection; urolithiasis; urinary tract or kidney infection; kidney transplant or removal; tumors and neoplasms; or other pertinent complications, conditions, signs or symptoms.  

Laboratory results were normal, with a BUN of 17mg percent, and creatinine of 1.38mg percent.  Urinalysis from July 2012 was abnormal, showing constant albuminuria with some edema.  A spot urine microalbumin/creatinine test from July 2012 showed 263.  Other significant diagnostic test findings revealed random microalbumin at times more than 500.  The Veteran's kidney conditions did not impact his ability to work.  The Veteran reported that he experienced frequent lower extremity edema, and had been in the Emergency Department May 8, 2014 for lower extremity edema with split skin and bleeding, which he feared was in relation to a spider bite.  The examiner indicated that the Veteran's BUN was mostly normal, and creatinine was frequently elevated, up to 1.85mg percent.  The Veteran experienced generalized weakness and lethargy, but no weight loss.  He was limited in his level of exertion without bringing on substantial fatigue.  He had large protein in his urine for many years.  Echocardiogram from 2013 showed ejection fraction of 55 percent and normal chamber sizes and values.  A 2012 electrocardiogram showed normal sinus rhythm with nonspecific T-wave abnormality.  

At his March 2013 Board hearing, the Veteran generally discussed swelling in his feet and legs.  

The Board finds that the Veteran is competent and credible in his reports of symptomatology regarding his nephrology, to include his experiences with persistent edema, weakness, lethargy, and limited exertion.  Specifically, medical records show that the Veteran demonstrates generalized poor health characterized by symptoms such as persistent edema with albuminuria, lethargy, weakness, anorexia, and limitation of exertion due to renal dysfunction.  As there is evidence of symptoms in the criteria for both a 60 and 80 percent rating throughout the appeal period, the Board will resolve the doubt created by this approximate balance of evidence in favor of the Veteran by finding that the symptoms more nearly approximated the criteria for an 80 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  An initial rating of 80 percent is therefore warranted for nephropathy prior to June 9, 2014.  

After careful review of the clinical findings, the Board finds that the above evidence reflects that during the course of the appeal the Veteran did not have symptoms more nearly approximating regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg percent; or creatinine more than 8 mg percent; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against a rating in excess of 80 percent for the Veteran's nephropathy.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The rating criteria is adequate to rate this Veteran's disability.  The rating criteria contemplate the Veteran's symptoms, to include his BUN and creatinine laboratory values, as well as his subjective complaints.  The evidence of record falls within the rating criteria used to rate renal dysfunction.  There is no indication of any aspect of the Veteran's disability as being unique or outside of the criteria that would warrant referral for consideration of an extraschedular rating.  In light of this finding there is no requirement to proceed with the next steps in consideration of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 116 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

An 80 percent rating for nephropathy prior to June 9, 2014, but no higher, is granted.

A rating in excess of 80 percent for nephropathy since June 9, 2014 is denied.


REMAND

As previously noted, in August 2012 the RO denied entitlement to a TDIU.  In February 2015, however, the Veteran filed an Application for Increased Compensation based on Unemployability.  He indicated that his nephropathy prevented him from securing substantially gainful employment.  He reported that he had last worked in August 2011, at which time he retired from his occupation as a truck driver.  

In light of the increased rating for nephropathy, the Board finds that entitlement to a TDIU is inextricably intertwined with the increased rating, and must be remanded.  Following any necessary development, to include a VA examination, the RO should consider the issue of entitlement to a TDIU.

In addition, the Board observes that the Veteran has reported that he receives social security disability allowance in regard to his diabetes mellitus related neuropathy of the lower extremities interfering with his ability to work.  These records were recently requested this March 2015, and should be associated with the efolder and reviewed.  

Finally, any outstanding VA treatment records since November 2012 should be requested and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all available outstanding VA treatment records since November 2013.  If such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then provide the appropriate notice and give the claimant an opportunity to respond.

2.  Following any additional development deemed necessary, to include a VA examination, the case should be reviewed on the basis of the additional evidence.  If additional examination of service connected disorders is needed to fully evaluate the claim, such examination should be conducted.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


